Citation Nr: 0336923
Decision Date: 11/19/03	Archive Date: 02/11/04


BOARD OF VETERANS' APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  96-43 174	)	DATE NOV 19 2003
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for chronic residuals of polyarticular septic arthritis.  

2.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1981 to January 1984 and from March 1986 to August 1988.  

This matter initially came before the Board of Veterans Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Phoenix, Arizona and Chicago, Illinois.  

In January 2003, the Board remanded the case to schedule the veteran for a hearing before a Member of the Board.  That hearing was held in May 2003 before the undersigned Acting Veterans Law Judge.  

The Board notes that the August 1994 rating decision on appeal also denied the veterans claim for service connection for rheumatoid arthritis.  In a statement received in August 2001, however, the veteran withdrew her appeal with respect to that issue.  38 C.F.R. § 20.204 (2003).

This decision will address whether new and material evidence has been submitted to reopen the veterans claim for service connection for chronic residuals of polyarticular septic arthritis.  The issues involving service connection for depression and chronic residuals of polyarticular septic arthritis will be discussed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  An unappealed February 1989 rating decision denied service connection for chronic residuals of polyarticular septic arthritis.

2.  The evidence received since the February 1989 rating decision, by itself or in conjunction with the previously considered evidence, is so significant that it must be considered in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The February 1989 rating decision which denied service connection for chronic residuals of polyarticular septic arthritis is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2003).

2.  The additional evidence presented since the February 1989 rating decision is new and material, and the claim for service connection for chronic residuals of polyarticular septic arthritis is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for chronic residuals of polyarticular septic arthritis.  Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  Certain chronic diseases, including arthritis, may be presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  See 38 C.F.R § 3.303(b) (2003).

The veterans claim for service connection for chronic residuals of polyarticular septic arthritis was initially denied by the RO in a February 1989 rating decision.  At that time, the RO noted that the veteran was treated for polyarticular septic arthritis in service but that this condition had resolved with no chronic residual disability shown.  The veteran was notified of that decision and of her appellate rights in a letter dated February 1989; however, she did not seek appellate review within one year of notification.  Therefore, that decision is final and not subject to revision upon the same factual basis.  See 38 U.S.C.A. § 7105(c); see also 38 C.F.R. §§ 20.302, 20.1103.

In 1994, the veteran attempted to reopen her claim on the basis of new and material evidence.  Under VA law and regulation, if new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  See 38 U.S.C.A. § 5108.  When a claim to reopen is presented, a two-step analysis is performed.  

The first step is to determine whether the evidence presented or secured since the last final disallowance of the claim is "new and material."  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  New and material evidence, as it applies to this case, is evidence not previously submitted to agency decisionmakers which bears directly and substantially upon the specific matter under consideration, which is neither cumulative nor redundant, and which by itself or in connection with evidence previously assembled is so significant that it must be considered in order to fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Second, if VA determines that the evidence is new and material, VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist has been fulfilled.  See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) (discussing the analysis set forth in Elkins), overruled on other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000); Elkins, supra.  The second step becomes applicable only when the preceding step is satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is not material, the inquiry ends and the claim cannot be reopened.  See (Russell) Smith v. West, 12 Vet. App. 312, 314 (1999).

The evidence associated with the claims file since the February 1989 rating decision indicates that the veteran may indeed suffer from chronic residuals of polyarticular septic arthritis.  For example, an October 1998 VA outpatient treatment record lists a diagnosis of chronic pain associated with septic arthritis.  A September 2002 treatment record from St. Marys Hospital also notes the veterans history of chronic septic arthritis of the spine and left knee, and that the veteran has a standing prescription for penicillin which she takes whenever she feels like it.  

These records are new because they were not in existence at the time of the February 1989 rating decision.  These records are also material, as they indicate that the veteran may currently suffer from chronic residuals of polyarticular septic arthritis.  Hodge, 155 F.3d at 1363 (Fed. Cir. 1998) (holding that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim).  Accordingly, the claim for service connection for chronic residuals of polyarticular septic arthritis is reopened. 

The Board finds that the newly submitted evidence is sufficient to reopen the veterans claim.  However, since other evidence of record indicates that the veteran does not suffer from chronic residuals of polyarticular septic arthritis, the newly submitted evidence is not enough to convince the Board to grant service connection at this time.  The Board also finds that additional development is required before it can fairly adjudicate this claim on the merits.  Therefore, the Board must remand this issue back to the RO for additional development.


ORDER

New and material evidence has been submitted to reopen the claim for service connection for chronic residuals of polyarticular septic arthritis, and, to this extent only, the appeal is granted.


REMAND

The Board notes that important procedural aspects of the law for veterans claiming compensation benefits have changed during the course of this appeal.  On November 9, 2000, the Veterans Claims Assistance Act of 2000 (VCAA) was enacted.  Pub. L. No. 106-475, 114 Stat. 2096 (2000); see 38 U.S.C.A. §§ 5103, 5103A (West 2002).  The VCAA created 38 U.S.C.A. § 5103A, which codifies VAs duty to assist and essentially provides that VA will make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim.  See 38 C.F.R. § 3.159 (2003).  In this case, the Board finds that additional development is required under the VCAA with respect to the veterans claim for service connection for chronic residuals of polyarticular septic arthritis.

The veterans service medical records show that she was treated in August and September of 1986 for polyarticular septic arthritis that was most likely staphylococcal.  This condition apparently resolved after three days of antibiotic treatment.  The veteran was discharged from service in August 1988. 

It is unclear whether the veteran currently suffers from chronic residuals of polyarticular septic arthritis.  As noted above, the veterans claim was reopened on the basis of VA and private treatment records indicating that she currently suffers from pain associated with chronic residuals of polyarticular septic arthritis.  In October 1998, a VA clinician determined that the veteran suffered from chronic pain associated with septic arthritis.  In September 2002, a physician at St. Marys Hospital also reported the veterans history of chronic septic arthritis of the spine and left knee.  On the other hand, however, a VA examiner in April 2001 determined that the veteran suffered from Total body pain of unknown etiology.  The examiner determined that neither arthritis nor fibromyalgia was found and that the veterans complaints were not substantiated by objective physical findings.  

In light of this confusion, the Board finds that the veteran should be examined by a rheumatologist to determine whether she suffers from chronic residuals of polyarticular septic arthritis.  See 38 U.S.C.A. § 5103A(d) (West 2002) (In a claim for disability compensation, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim).  

The veteran also claims that she suffers from depression as a result of her chronic residuals of polyarticular septic arthritis.  Since this claim is inextricably intertwined with the claim for service connection for chronic residuals of polyarticular septic arthritis, the Board must defer adjudicating this claim until after the RO adjudicates the claim for service connection for chronic residuals of polyarticular septic arthritis.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more issues are inextricably intertwined if one claim could have significant impact on the other).  A VA examination to determine the etiology and possible date of onset of the veterans depression would also be helpful. 

Accordingly, the case is hereby REMANDED for the following action:

1.  The veteran should be examined by a VA rheumatologist to determine whether she suffers from chronic residuals of polyarticular septic arthritis.  The examiner should review the claims file, including a copy of this remand as well as the service medical records.  The examiner should state whether it is at least as likely as not (i.e. is there at least a 50 percent probability) that the veteran suffers from chronic residuals of polyarticular septic arthritis.  If the veterans joint pain is attributable to another known clinical diagnosis, the examiner should state whether it is at least as likely as not related to service.  A complete rationale for any opinion expressed must be provided.

2.  The veteran should be afforded a VA psychiatric examination to determine the etiology and possible date of onset of her depression.  The examiner should review the claims file, including a copy of this remand as well as the service medical records.  The examiner should state whether it is at least as likely as not (i.e. is there at least a 50 percent probability) that the veterans depression is related to her military service or to her possible diagnosis of chronic residuals of polyarticular septic arthritis.  A complete rationale should be given for all opinions and conclusions expressed.

3.  The RO should then review the examination reports to ensure that they are in complete compliance with this remand.  If deficient in any manner, the RO must implement corrective procedures at once.  

4.  When the development requested has been completed, the case should be readjudicated by the RO in accordance with all governing legal criteria, including the VCAA.  The RO must review the claims file and ensure that all VCAA notice obligations have been satisfied in accordance with the recent decision in Paralyzed Veterans of America v. Secretary of Veterans Affairs, as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A, (West 2002), and any other applicable legal precedent.  If either benefit sought is not granted, the veteran and her representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant is free to submit any additional evidence she desires to have considered in connection with her current appeal.  No action is required of the appellant until she is notified.

This claim must be afforded expeditious treatment by the RO.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  




	                     ______________________________________________
	JOHN L. PRICHARD
	Acting Veterans Law Judge, Board of Veterans Appeals

  Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is the final decision for all issues addressed in the "Order" section of the decision.  The Board may also choose to remand an issue or issues to the local VA office for additional development.   If the Board did this in your case, then a "Remand" section follows the "Order."  However, you cannot appeal an issue remanded to the local VA office because a remand is not a final decision. The advice below on how to appeal a claim applies only to issues that were allowed, denied, or dismissed in the Order.
If you are satisfied with the outcome of your appeal, you do not need to do anything.  We will return your file to your local VA office to implement the BVA's decision.  However, if you are not satisfied with the Board's decision on any or all of the issues allowed, denied, or dismissed, you have the following options, which are listed in no particular order of importance: 
? Appeal to the United States Court of Appeals for Veterans Claims (Court)
? File with the Board a motion for reconsideration of this decision
? File with the Board a motion to vacate this decision 
? File with the Board a motion for revision of this decision based on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
? Reopen your claim at the local VA office by submitting new and material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to vacate, or a motion for revision based on clear and unmistakable error with the Board, or a claim to reopen at the local VA office.  None of these things is mutually exclusive - you can do all five things at the same time if you wish.  However, if you file a Notice of Appeal with the Court and a motion with the Board at the same time, this may delay your case because of jurisdictional conflicts. If you file a Notice of Appeal with the Court before you file a motion with the BVA, the BVA will not be able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from the date this decision was mailed to you (as shown on the first page of this decision) to file a Notice of Appeal with the United States Court of Appeals for Veterans Claims.  If you also want to file a motion for reconsideration or a motion to vacate, you will still have time to appeal to the Court.  As long as you file your motion(s) with the Board within 120 days of the date this decision was mailed to you, you will then have another 120 days from the date the BVA decides the motion for reconsideration or the motion to vacate to appeal to the Court.  You should know that even if you have a representative, as discussed below, it is your responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for filing a Notice of Appeal, the filing fee (or a motion to waive the filing fee if payment would cause financial hardship), and other matters covered by the Court's rules directly from the Court. You can also get this information from the Court's web site on the Internet at www.vetapp.uscourts.gov, and you can download forms directly from that website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must file your Notice of Appeal with the Court, not with the Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion asking the BVA to reconsider any part of this decision by writing a letter to the BVA stating why you believe that the BVA committed an obvious error of fact or law in this decision, or stating that new and material military service records have been discovered that apply to your appeal. If the BVA has decided more than one issue, be sure to tell us which issue(s) you want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 	 4597	Page 1	CONTINUED
 
Remember, the Board places no time limit on filing a motion for reconsideration, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to vacate any part of this decision by writing a letter to the BVA stating why you believe you were denied due process of law during your appeal. For example, you were denied your right to representation through action or inaction by VA personnel, you were not provided a Statement of the Case or Supplemental Statement of the Case, or you did not get a personal hearing that you requested. You can also file a motion to vacate any part of this decision on the basis that the Board allowed benefits based on false or fraudulent evidence.  Send this motion to the address above for the Director, Management and Administration, at the Board.  Remember, the Board places no time limit on filing a motion to vacate, and you can do this at any time. However, if you also plan to appeal this decision to the Court, you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear and unmistakable error? You can file a motion asking that the Board revise this decision if you believe that the decision is based on "clear and unmistakable error" (CUE).  Send this motion to the address above for the Director, Management and Administration, at the Board. You should be careful when preparing such a motion because it must meet specific requirements, and the Board will not review a final decision on this basis more than once. You should carefully review the Board's Rules of Practice on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified representative before filing such a motion. See discussion on representation below. Remember, the Board places no time limit on filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your claim by simply sending them a statement indicating that you want to reopen your claim.  However, to be successful in reopening your claim, you must submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent yourself in any claim before VA, including the BVA, but you can also appoint someone to represent you.  An accredited representative of a recognized service organization may represent you free of charge.  VA approves these organizations to help veterans, service members, and dependents prepare their claims and present them to VA. An accredited representative works for the service organization and knows how to prepare and present claims. You can find a listing of these organizations on the Internet at: www.va.gov/vso.  You can also choose to be represented by a private attorney or by an "agent." (An agent is a person who is not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before VA, then you can get information on how to do so by writing directly to the Court.  Upon request, the Court will provide you with a state-by-state listing of persons admitted to practice before the Court who have indicated their availability to represent appellants.  This information is also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim involving a home or small business VA loan under Chapter 37 of title 38, United States Code, attorneys or agents cannot charge you a fee or accept payment for services they provide before the date BVA makes a final decision on your appeal. If you hire an attorney or accredited agent within 1 year of a final BVA decision, then the attorney or agent is allowed to charge you a fee for representing you before VA in most situations.  An attorney can also charge you for representing you before the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may charge you a reasonable fee for services involving a VA home loan or small business loan.  For more information, read section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for reasonableness, or you or your attorney or agent can file a motion asking the Board to do so. Send such a motion to the address above for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 	 4597	Page 2	


